816 S.W.2d 340 (1991)
WELEX, a DIVISION OF HALLIBURTON COMPANY
v.
Jerry Wayne BROOM.
No. D-0898.
Supreme Court of Texas.
October 16, 1991.
Harry M. Reasoner, Marie R. Yeates, W. James Kronzer, Jr., Houston, M.W. Meredith, Corpus Christi, Penelope E. Nicholson, Linda K. McCloud, Houston, for appellant.
Russell H. McMains, Arnulfo Gonzalez, Jr., Kimberly Hall, Corpus Christi, for appellee.
PER CURIAM.
The trial court rendered default judgment against petitioner as sanctions for abuse of discovery, and the court of appeals affirmed. 806 S.W.2d 855. We believe that the court of appeals should have the opportunity to reconsider the rulings of which petitioner complains in this proceeding in light of our recent opinion in Trans-American Natural Gas Corp. v. Powell, 811 S.W.2d 913 (Tex.1991). Accordingly, pursuant to Rule 170, Tex.R.App.P., without hearing oral argument, a majority of this Court grants the application for writ of error in this case, and without addressing the merits of the application, vacates the judgment of the court of appeals and remands the case to that court for further proceedings.